DETAILED ACTION

This is in reply to application filed on 05/17/2021. Claims 1-22 are pending.

Priority
2.	U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Information Disclosure Statement PTO-1449
3.	The Information Disclosure Statement submitted by applicant on 02/16/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5. 	Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double  patenting as being unpatentable over claims 1-8, and 11-24 of U.S. Patent No. 11012947 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Instant Application No.: 17321752
US Patent No.: US 11012947 B2
1. A method for wireless communications, comprising: determining a prioritization of a plurality of carriers allocated for transmitting wireless signals; adjusting transmission power of channels within the plurality of carriers according to the prioritization; and transmitting, according to the adjusted transmission power, the channels over the plurality of carriers, wherein when the channels further comprise a Physical Uplink Control Channel (PUCCH), the prioritization further indicates that an Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of the PUCCH is accommodated for transmission over the plurality of carriers before any 
1. A method for wireless communications, comprising: determining a prioritization of a plurality of carriers allocated for transmitting wireless signals; adjusting transmission power of channels within the plurality of carriers according to the prioritization; and transmitting, according to the adjusted transmission power, the channels over the plurality of carriers, wherein when the channels further comprise a Physical Uplink Control Channel (PUCCH), the prioritization further indicates that an Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of the PUCCH is accommodated 

wherein when the channels comprise a Physical Uplink Shared Channel (PUSCH), the prioritization indicates that control information together with data on the PUSCH is accommodated for transmission over the plurality of carriers before data without control information on the PUSCH.

2. The method of claim 1, wherein determining the prioritization comprises selecting one or more priority levels for each of the plurality of carriers.
3. The method of claim 1, wherein determining the prioritization comprises receiving the prioritization from one or more upstream network components.
3. The method of claim 1, wherein determining the prioritization comprises receiving the prioritization from one or more upstream network components.
4. The method of claim 1, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH.
4. The method of claim 1, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH.
5. The method of claim 1, further comprising dropping the PUSCH due to a constraint associated with the transmission power.
5. The method of claim 1, further comprising dropping the PUSCH due to a constraint associated with the transmission power.
6. The method of claim 1, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over one or more of the plurality of carriers before at least one of: regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
6. The method of claim 1, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over one or more of the plurality of carriers before at least one of: regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
7. The method of claim 1, wherein transmitting comprises: transmitting a first of the channels having a highest priority among the channels on a first of the plurality of carriers; and transmitting at least a second of the channels with lower priority than the first of the channels on a set of the plurality of carriers without the first carrier.
7. The method of claim 1, wherein transmitting comprises: transmitting a first of the channels having a highest priority among the channels on a first of the plurality of carriers; and transmitting at least a second of the channels with lower priority than the first of the channels on a set of the plurality of carriers without the first carrier.
8. The method of claim 7, wherein transmission of PUSCH over the first carrier has a higher priority than transmission of PUSCH over one or more carriers from the set.
8. The method of claim 7, wherein transmission of PUSCH over the first carrier has a higher priority than transmission of PUSCH over one or more carriers from the set.
9. An apparatus for wireless communications, comprising: at least one processor configured to: determine a prioritization of a plurality of carriers allocated for transmitting wireless signals; and adjust transmission power of channels within the plurality of carriers according to the prioritization; a transmitter configured to transmit, according to the adjusted transmission power, the channels over the plurality of carriers, wherein when the channels further comprise a Physical Uplink Control Channel (PUCCH), the prioritization further indicates that an Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of the PUCCH is accommodated for transmission over the plurality of carriers before any other feedback associated with the PUCCH carrying control information with a lower priority; and a memory coupled to the at least one processor.
11. An apparatus for wireless communications, comprising: at least one processor configured to: determine a prioritization of a plurality of carriers allocated for transmitting wireless signals; and adjust transmission power of channels within the plurality of carriers according to the prioritization; a transmitter configured to transmit, according to the adjusted transmission power, the channels over the plurality of carriers, wherein when the channels further comprise a Physical Uplink Control Channel (PUCCH), the prioritization further indicates that an Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of the PUCCH is accommodated for transmission over the plurality of carriers before any other feedback associated with the PUCCH; and wherein when the channels comprise a Physical Uplink Shared Channel (PUSCH), the prioritization indicates that control information together with data on the PUSCH is accommodated for transmission over the plurality of carriers before data without control information on the PUSCH; and a memory coupled to the at least one processor.
10. The apparatus of claim 9, wherein the at least one processor is also configured to select one or more priority levels for each of the plurality of carriers.
12. The apparatus of claim 11, wherein the at least one processor is also configured to select one or more priority levels for each of the plurality of carriers.
11. The apparatus of claim 9, wherein the at least one processor is also configured to receive the prioritization from one or more upstream network components.
13. The apparatus of claim 11, wherein the at least one processor is also configured to receive the prioritization from one or more upstream network components.
12. The apparatus of claim 9, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH.
14. The apparatus of claim 11, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH.
13. The apparatus of claim 9, wherein the at least one processor is also configured to drop the PUSCH due to a constraint associated with the transmission power.
15. The apparatus of claim 11, wherein the at least one processor is also configured to drop the PUSCH due to a constraint associated with the transmission power.
14. The apparatus of claim 9, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over one or more of the plurality of carriers before at least one of: regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
16. The apparatus of claim 11, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over the one or more of the plurality of carriers before at least one of: regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
15. The apparatus of claim 9, wherein the transmitter is also configured to: transmit a first of the channels having a highest priority among the channels on a first of the plurality of carriers; and transmit at least a second of the channels with lower priority than the first of the channels on a set of the plurality of carriers without the first carrier.
17. The apparatus of claim 11, wherein the transmitter is also configured to: transmit a first of the channels having a highest priority among the channels on a first of the plurality of carriers; and transmit at least a second of the channels with lower priority than the first of the channels on a set of the plurality of carriers without the first carrier.
16. The apparatus of claim 15, wherein transmission of PUSCH over the first carrier has a higher priority than transmission of PUSCH over one or more carriers from the set.
18. The apparatus of claim 17, wherein transmission of PUSCH over the first carrier has a higher priority than transmission of PUSCH over one or more carriers from the set.
17. An apparatus for wireless communications, comprising: means for determining a prioritization of a plurality of carriers allocated for transmitting wireless signals; means for adjusting transmission power of channels within the plurality of carriers according to the prioritization; and means for transmitting, according to the adjusted transmission power, the channels over the plurality of carriers, wherein when the channels further comprise a Physical Uplink Control Channel (PUCCH), the prioritization further indicates that an Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of the PUCCH is accommodated for transmission over the plurality of carriers before any other feedback associated with the PUCCH carrying control information with a lower priority.
19. An apparatus for wireless communications, comprising: means for determining a prioritization of a plurality of carriers allocated for transmitting wireless signals; means for adjusting transmission power of channels within the plurality of carriers according to the prioritization; and means for transmitting, according to the adjusted transmission power, the channels over the plurality of carriers, wherein when the channels further comprise a Physical Uplink Control Channel (PUCCH), the prioritization further indicates that an Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of the PUCCH is accommodated for transmission over the plurality of carriers before any other feedback associated with the PUCCH; and wherein when the channels comprise a Physical Uplink Shared Channel (PUSCH), the prioritization indicates that control information together with data on the PUSCH is accommodated for transmission over the plurality of carriers before data without control information on the PUSCH.
18. The apparatus of claim 17, wherein the means for determining the prioritization comprises means for 

19. The apparatus of claim 17, wherein the means for determining the prioritization comprises means for receiving the prioritization from one or more upstream network components.

 21. The apparatus of claim 19, wherein the means for determining the prioritization comprises means for receiving the prioritization from one or more upstream network components.



20. The apparatus of claim 17, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that the PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH.
22. The apparatus of claim 19, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that the PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH.
21. The apparatus of claim 17, further comprising means for dropping the PUSCH due to a constraint associated with the transmission power.
23. The apparatus of claim 19, further comprising means for dropping the PUSCH due to a constraint associated with the transmission power.
22. The apparatus of claim 17, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over one or more of the plurality of carriers before at least one of: regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
24. The apparatus of claim 19, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over one or more of the plurality of carriers before at least one of: regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.






Claim Rejections - 35 USC § 103  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	 Claims  1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20110038271 A1 to Shin et al. (hereinafter Shin) in view of US 20110002322 to Kim et al., (hereinafter Kim).

Regarding Claim 1, a method for wireless communications, comprising: 
determining a prioritization of a plurality of carriers allocated for transmitting wireless signals; (Shin: para[0093] teaches PUCCH prioritized over PUSCH, where PUCCH and PUSCH are a collection/plurality of carries for wireless transmissions)

adjusting transmission power of according to the prioritization; and 
(Shin: para[0093] teaches power reduction (i.e., adjusting transmission power) that is based on priority of control component carriers and the channels on each component carrier.  As such, it could be understood broadly that there are channels within the control component carriers for which power reduction (i.e., adjusting power) is done)

transmitting, according to the adjusted transmission power, the channels over the plurality of carriers, (Shin: see para[0098] for transmit power, wherein proper power adjustment may be performed to maintain maximum transmit power limitations, and wherein power may be allocated based on priority, and priority is determined by control information and data in subframe.)  wherein when the channels further comprises a Physical Uplink Control Channel (PUCCH), (Shin: see para[0157] for calculated transmit power for PUSCH and PUCCH) the prioritization further indicates that an acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of PUCCH is accommodated for transmission over the plurality of carriers before any other feedback associated with the PUCCH carrying control information with a lower priority.
(Shin: See para[0106] teaches different possible priorities for either PUSCH or PUCCH depending on critical feedback info such as ACK/NACK.  See para[0083] indicating ACK/NACK feedback, is transmitted in a first PUCCH, and other control information feedback is transmitted over the second (2nd) transmission of PUCCH with CQI. (i.e., PUCCH with ACK/NACK feedback is prioritized and transmitted prior to PUCCH with CQI, wherein CQI is “lower priority control information”).  In addition see para[0093]-[0094] for “priority may be predefined” and signaled to the WTRU through higher layers.    It is understood, that since priority may be predefined, it is possible that any other form or desired UL priorities can be defined and performed.)

Although Shin teaches PUSCH and/or PUCCH transmission by WTRU, however, it does not seem to explicitly disclose the concept of PUCCH and PUSCH transmitted via different carriers, or antennas, as can alternatively be understood from the amended applied claim language.  However, in a similar field, Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])

Shin teaches PUSCH/PUCCH power adjustments wherein power may be allocated based on a priority, and priority can be determined based on control information and data information of uplink CC (i.e., subframe). (Shin: See para[0093]-[0094])

Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])

	
It would have been obvious to one of ordinary skill in the art at the time of invention to have included PUSCH/PUCCH transmission via different antennas, as taught by Kim, in order to benefit from the enhanced ability of being able to transmit PUCCH and PUSCH via different carrier and different antennas. (Kim: See para[0090])

Regarding Claim 2, the method of claim 1, wherein determining the prioritization comprises
selecting one or more priority levels for each of the plurality of carriers. (Shin: para[0106] teaches different possible priorities for either PUSCH or PUCCH depending on critical feedback info such as ACK/NACK)Regarding Claim 3, the method of claim 1, wherein determining the prioritization comprises receiving the prioritization from one or more upstream network components. (Shin: para[0094] teaches that channel priority and/or CC priority may be predefined and signaled to WTRU)
Regarding Claim 4, the method of claim 1, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH. (Shin: para[0093] teaches PUCCH may be prioritized over PUSCH)

Regarding Claim 5, the method of claim 1, further comprising: 
dropping the PUSCH due to a constraint associated with the transmission power. (Shin: para[0095] teaches PUSCH may be dropped if the reduced power of the PUSCH is less than a predefined threshold)


Regarding Claim 7, the method of claim 1, wherein transmitting comprises: 
transmitting a first of the channels having a highest priority among the channel on a first of the plurality of carriers; and transmitting at least a second of the channels with lower priority than the first of the channels on a set of the plurality of carriers without the first carrier. 
(Shin:  See para[0083] indicating ACK/NACK feedback, is transmitted in a first PUCCH, and other control information feedback is transmitted over the second (2nd) transmission of PUCCH with CQI. (i.e., PUCCH with ACK/NACK feedback is prioritized and transmitted prior to PUCCH with CQI, wherein CQI is “lower priority control information”).

Regarding Claim 8, the method of claim 7, wherein: 
transmission of PUSCH over the first carrier has a higher priority than transmission of PUSCH over one or more carriers from the set. 
(Shin: see para[0093]-[0094] for channel priority is determine based on requirements for control and data of  CC or subframe.  The priority may be predefined and signaled to the WTRU through higher layers. (e.g., “control information together with data on the PUSCH is accommodated for transmission over the one or more of the plurality of carriers before data without control information on the PUSCH.”.  It is understood any other priority can be predefined and transmitted to WTRU.  Also see para[0030] for a case when control information is sent via PUSCH on UL CCs without PUSCH data)


Regarding Claim 9, an apparatus for wireless communications, comprising: 
at least one processor configured to, (Shin: para[0021] teaches WTRU with both processor and memory)
determine a prioritization of a plurality of carriers allocated for transmitting wireless signals, and (Shin: para[0093] teaches PUCCH prioritized over PUSCH, where PUCCH and PUSCH are a collection/plurality of carries for wireless transmissions)

 	adjust transmission power of channels within the plurality of carriers according to the prioritization;  (Shin: para[0093] teaches power reduction (i.e., adjusting transmission power) is based on priority of control component carriers and the channels on each component carrier.  As such, it could be understood broadly that there are channels within the control component carriers for which power reduction is done)

a transmitter configured to transmit, according to the adjusted transmission power, the channels over the plurality of carriers, (Shin: see para[0098] for transmit power, wherein proper power adjustment may be performed to maintain maximum transmit power limitations, and wherein power may be allocated based on priority, and priority is determined by control information and data in subframe.) wherein when the channels further comprises a Physical Uplink Control Channel (PUCCH), (Shin: see para[0157] for calculated transmit power for PUSCH and PUCCH), the prioritization further indicates that an acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of PUCCH is 
(Shin: See para[0106] teaches different possible priorities for either PUSCH or PUCCH depending on critical feedback info such as ACK/NACK.  It further teaches PUCCH with feedback, such as ACK/NACK or UCI may be prioritized over PUSCH transmission without UCI.  See para[0083] indicating ACK/NACK feedback, is transmitted in a first PUCCH, and other control information feedback is transmitted over the second (2nd) transmission of PUCCH with CQI. (i.e., PUCCH with ACK/NACK feedback is transmitted prior to PUCCH with CQI, wherein CQI is lower priority control information).  In addition see para[0093]-[0094] for “priority may be predefined” and signaled to the WTRU through higher layers.  PUSCH with UCI may have priority over PUSCH without UCI, or PUSCH with UCI may have priority over other UL CC carrying PUSCH without UCI.   Also see para[0030] for a case when control information is sent via PUSCH on UL CCs without PUSCH data, as an example.  It is understood, that since priority may be predefined, it is possible that any other forms of UL transmission priorities can be performed as well.)

a memory coupled to the at least one processor.
(Shin: para[0022] teaches eNB with memory and processor)

	Although Shin teaches PUSCH and/or PUCCH transmission by WTRU, however, it does not seem to explicitly disclose the concept of PUCCH and PUSCH transmitted via different carriers, or antennas, as can alternatively be understood from the amended applied Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])

Shin teaches PUSCH/PUCCH power adjustments wherein power may be allocated based on a priority, and priority can be determined based on control information and data information of uplink CC (i.e., subframe). (Shin: See para[0093]-[0094])

Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to have included PUSCH/PUCCH transmission via different antennas, as taught by Kim, in order to benefit from the enhanced ability of being able to transmit PUCCH and PUSCH via different carrier and different antennas. (Kim: See para[0090])

Regarding Claim 10, the apparatus of claim 9, wherein the at least one processor is also configured to select one or more priority levels for each of the plurality of carriers. (Shin: para[0106] teaches different possible priorities for either PUSCH or PUCCH depending on critical feedback info such as ACK/NACK)
Regarding Claim 11, the apparatus of claim 9, wherein the at least one processor is also configured to receive the prioritization from one or more upstream network components. (Shin: para[0094] teaches that channel priority and/or CC priority may be predefined and signaled to WTRU)Regarding Claim 12, the apparatus of claim 9, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH. (Shin: para[0093] teaches PUCCH may be prioritized over PUSCH)

Regarding Claim 13, the apparatus of claim 13, wherein the at least one processor is also configured to drop the PUSCH due to a constraint associated with the transmission power. (Shin: para[0095] teaches PUSCH may be dropped if the reduced power of the PUSCH is less than a predefined threshold)
Regarding Claim 15, the apparatus of claim 9, wherein the transmitter is also configured to: 
transmit a first of the channels having a highest priority among the channels on a first of the plurality of carriers; and 
transmit at least a second of the channels with lower priority than the first of the channels on a set of the plurality of carriers without the first carrier. 
(Shin: see para[0093]-[0094] for channel priority is determine based on requirements for control and data of  CC or subframe.  The priority may be predefined and signaled to the WTRU through higher layers. (e.g., “control information together with data on the PUSCH is accommodated for transmission over the one or more of the plurality of carriers before data without control information on the PUSCH.”.  It is understood any other priority can be predefined and transmitted to WTRU.  Also see para[0030] for a case when control information is sent via PUSCH on UL CCs without PUSCH data)

Regarding Claim 16, the apparatus of claim 15, wherein transmission of PUSCH over the first carrier has a higher priority than transmission of PUSCH over one or more carriers from the set. 
(Shin: see para[0093]-[0094] for channel priority is determine based on requirements for control and data of  CC or subframe.  The priority may be predefined and signaled to the WTRU through higher layers. (e.g., “control information together with data on the PUSCH is accommodated for transmission over the one or more of the plurality of carriers before data without control information on the PUSCH.”.  It is understood any other priority can be predefined and transmitted to WTRU.  Also see para[0030] for a case when control information is sent via PUSCH on UL CCs without PUSCH data)


Regarding Claim 17, an apparatus for wireless communications, comprising: 
means for determining a prioritization of a plurality of carriers allocated for transmitting wireless signals; (Shin: para[0093] teaches PUCCH prioritized over PUSCH, where PUCCH and PUSCH are a collection/plurality of carries for wireless transmissions)

(Shin: para[0093] teaches power reduction (i.e., adjusting transmission power) is based on priority of control component carriers and the channels on each component carrier.  As such, it could be understood broadly that there are channels within the control component carriers for which power reduction is done)

means for transmitting, according to the adjusted transmission power, the channels over the plurality of carriers,  (Shin: see para[0098] for transmit power, wherein proper power adjustment may be performed to maintain maximum transmit power limitations, and wherein power may be allocated based on priority, and priority is determined by control information and data in subframe.) wherein when the channels further comprise a Physical Uplink Control Channel (PUCCH), the prioritization further indicates that an acknowledgement/Negative Acknowledgement (ACK/NACK) feedback of PUCCH is accommodated for transmission over the plurality of carriers before any other feedback associated with the PUCCH carrying control information with a lower priority.
(Shin: See para[0106] teaches different possible priorities for either PUSCH or PUCCH depending on critical feedback info such as ACK/NACK.  See para[0083] indicating ACK/NACK feedback, is prioritized and transmitted in a first PUCCH, and other control information feedback are transmitted over the second (2nd) transmission of PUCCH with CQI. (i.e., PUCCH with ACK/NACK feedback is prioritized and transmitted prior to PUCCH with CQI, wherein CQI is lower priority control information).  In addition see also para[0093]-[0094] for “priority may be predefined” and signaled to the WTRU through higher layers.  As such, it is further understood, that since priority can be predefined, it is possible that any other combination or forms of UL transmission priorities can be defined and performed.)

Although Shin teaches PUSCH and/or PUCCH transmission by WTRU, however, it does not seem to explicitly disclose the concept of PUCCH and PUSCH transmitted via different carriers as can alternatively be understood broadly from the amended applied claim language.  However, in a similar field, Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])
	
Shin teaches PUSCH/PUCCH power adjustments wherein power may be allocated based on a priority, and priority can be determined based on control information and data information of uplink CC (i.e., subframe). (Shin: See para[0093]-[0094])

Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to have included PUSCH/PUCCH transmission via different antennas, as taught by Kim, in order to benefit from the enhanced ability of being able to transmit PUCCH and PUSCH via different carrier and different antennas. (Kim: See para[0090])

Regarding Claim 18, the apparatus of claim 17, wherein the means for determining the prioritization comprises: means for selecting one or more priority levels for each of the plurality of carriers. (Shin: para[0106] teaches different possible priorities for either PUSCH or PUCCH depending on critical feedback info such as ACK/NACK)
Regarding Claim 19, the apparatus of claim 17, wherein the means for determining the prioritization comprises means for receiving the prioritization from one or more upstream network components. (Shin: para[0094] teaches that channel priority and/or CC priority may be predefined and signaled to WTRU)

Regarding Claim 20, the apparatus of claim 17, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that the PUCCH is accommodated for transmission over the plurality of carriers according to the prioritization before the PUSCH. (Shin: para[0093] teaches PUCCH may be prioritized over PUSCH)

Regarding Claim 21, the apparatus of claim 17, further comprising means for dropping the PUSCH due to a constraint associated with the transmission power. (Shin: para[0095] teaches PUSCH may be dropped if the reduced power of the PUSCH is less than a predefined threshold)



6.	 Claims  6, 14 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20110038271 A1 to Shin et al. (hereinafter Shin) in view of US 20110002322 to Kim et al., (hereinafter Kim) and in further view of US 20100067457 A1 to Wang et al., (hereinafter Wang).

Regarding claim 6, Shin in view of Kim teaches the method of claim 1, wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over one or more of the plurality of carriers before at least one of:  regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
(Shin: see para[0093]-[0094] for channel priority is determine based on requirements for control and data of  CC or subframe.  The priority may be predefined and signaled to the WTRU through higher layers. (e.g., “control information together with data on the PUSCH is accommodated for transmission over the one or more of the plurality of carriers before data without control information on the PUSCH.”).  PUSCH with UCI may have priority over PUSCH without UCI, or PUSCH with UCI may have priority over other UL CC carrying PUSCH without UCI.   Also see para[0030] for a case when control information is sent via PUSCH on UL CCs without PUSCH data, as an example.  It is understood that any other forms of UL transmission priorities can be considered as well.)

 Shin in view of Kim teaches PUSCH can have priority over PUCCH, however, Shin in view of Kim do not teach MAC signaling or RRC signaling can occur via PUSCH, or if PUSCH can accommodate RRC and/or MAC signaling.   However, in a similar field, Wang teaches that “uplink indication” included in PUSCH ,may be a MAC or an RRC signaling. (Wang: See para[0039])

Shin teaches PUSCH/PUCCH power adjustments wherein power may be allocated based on a priority, and priority can be determined based on control information and data information of uplink CC (i.e., subframe). (Shin: See para[0093]-[0094])

Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])

Wang teaches that “uplink indication” included in PUSCH ,may be a MAC or an RRC signaling. (Wang: See para[0039])

	
It would have been obvious to one of ordinary skill in the art at the time of invention to have included PUSCH signaling, as taught by Wang, with the teachings of Shin in view of Kim, in order to benefit from the enhancements of having PUSCH having a uplink indication that may include a MAC or an RRC signaling. (Wang: See para[0039])


Regarding claim 14, Shin in view of Kim teaches the apparatus of claim 9, wherein : the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over one or more of the plurality of carriers before at least one of:
regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
(Shin: See para[0093] for priority being based on requirements for control and data transmissions and/or quality of server of data.  For example, PUSCH with UCI (i.e., RRC and MAC) may have priority over PUSCH without UCI.   As such, it is understood broadly as obvious, that certain PUSCH configurations can have higher transmission priority, based on requirements of control and data transmissions, than others.) 

Although Shin in view of Kim teaches PUSCH can have priority over PUCCH, however, Shin in view of Kim do not teach MAC signaling or RRC signaling can occur via PUSCH, or if PUSCH can accommodate RRC and/or MAC signaling.   However, in a similar field, Wang teaches that “uplink indication” included in PUSCH ,may be a MAC or an RRC signaling. (Wang: See para[0039])

Shin teaches PUSCH/PUCCH power adjustments wherein power may be allocated based on a priority, and priority can be determined based on control information and data information of uplink CC (i.e., subframe). (Shin: See para[0093]-[0094])
Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])
Wang teaches that “uplink indication” included in PUSCH ,may be a MAC or an RRC signaling. (Wang: See para[0039])
	
It would have been obvious to one of ordinary skill in the art at the time of invention to have included PUSCH signaling, as taught by Wang, with the teachings of Shin in view of Kim, in order to benefit from the enhancements of having PUSCH having a uplink indication that may include a MAC or an RRC signaling. (Wang: See para[0039])

Regarding claim 22, Shin in view of Kim teaches the apparatus of claim 217 wherein: the channels further comprise a Physical Uplink Control Channel (PUCCH); and the prioritization further indicates that Radio Resource Control (RRC) and Media Access Control (MAC) signaling of the PUSCH is accommodated for transmission over the one or more of the plurality of carriers before at least one of  regular data on the PUSCH over one or more other carriers, regular data along with uplink control information (UCI) on the PUSCH, or the PUCCH.
(Shin: see para[0093]-[0094] for channel priority is determine based on requirements for control and data of  CC or subframe.  The priority may be predefined and signaled to the WTRU through higher layers. (e.g., “control information together with data on the PUSCH is accommodated for transmission over the one or more of the plurality of carriers before data without control information on the PUSCH.”.  It is understood any other priority can be predefined and transmitted to WTRU.  Also see para[0030] for a case when control information is sent via PUSCH on UL CCs without PUSCH data)

Although Shin in view of Kim teaches PUSCH can have priority over PUCCH, however, Shin in view of Kim do not teach MAC signaling or RRC signaling can occur via PUSCH, or if PUSCH can accommodate RRC and/or MAC signaling.   However, in a similar field, Wang teaches that “uplink indication” included in PUSCH ,may be a MAC or an RRC signaling. (Wang: See para[0039])

Shin teaches PUSCH/PUCCH power adjustments wherein power may be allocated based on a priority, and priority can be determined based on control information and data information of uplink CC (i.e., subframe). (Shin: See para[0093]-[0094])
Kim teaches the concept of PUCCH transmitted onto the first carrier through the first antenna, and a PUSCH that is transmitted onto the second carrier through the second antenna. (Kim: See para[0090])
Wang teaches that “uplink indication” included in PUSCH ,may be a MAC or an RRC signaling. (Wang: See para[0039])
	
It would have been obvious to one of ordinary skill in the art at the time of invention to have included PUSCH signaling, as taught by Wang, with the teachings of Shin in view of Kim, in order to benefit from the enhancements of having PUSCH having a uplink indication that may include a MAC or an RRC signaling. (Wang: See para[0039])

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477